UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File number: 811-21829 BBH TRUST on behalf of the following series: BBH Core Select BBH Global Core Select BBH International Equity Fund BBH Limited Duration Fund BBH Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) 140 Broadway, New York, NY 10005 (Address of principal executive offices) Corporation Services Company, 2711 Centerville Road, Suite 400, Wilmington, DE 19808 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 575-1265 Date of fiscal year end:October 31 Date of reporting period:January 31, 2016 ITEM 1. SCHEDULES OF INVESTMENTS BBH CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2016 (unaudited) Shares Value COMMON STOCKS (89.1%) BASIC MATERIALS (3.5%) Celanese Corp. (SeriesA) Praxair, Inc. Total Basic Materials COMMUNICATIONS (14.6%) Alphabet, Inc. (ClassC)1 Comcast Corp. (ClassA) Discovery Communications, Inc. (ClassC)1 eBay, Inc.1 Total Communications CONSUMER CYCLICAL (6.2%) Bed, Bath & Beyond, Inc.1 Liberty Interactive Corp. QVC Group (ClassA)1 Wal-Mart Stores, Inc. Total Consumer Cyclical CONSUMER NON-CYCLICAL (23.2%) Baxalta, Inc. DENTSPLY International, Inc. Diageo, Plc.ADR FleetCor Technologies, Inc.1 Henry Schein, Inc.1 Nestle SAADR Novartis AGADR PayPal Holdings, Inc.1 Unilever NV (NY Shares) Zoetis, Inc. Total Consumer Non-Cyclical ENERGY (7.5%) EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger, Ltd. Southwestern Energy Co.1 Total Energy FINANCIALS (19.7%) Berkshire Hathaway, Inc. (ClassA)1 Berkshire Hathaway, Inc. (Class B)1 Progressive Corp. US Bancorp Wells Fargo & Co. Total Financials Shares Value COMMON STOCKS (continued) INDUSTRIALS (1.5%) Waste Management, Inc. Total Industrials TECHNOLOGY (12.9%) Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Total Technology Total Common Stocks (Identified cost $2,839,814,321) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (6.4%) National Australia Bank (Agreement dated 01/29/16 collateralized by U.S. Treasury Inflation Indexed Note 0.125%, due 04/15/20, original par $269,080,000, valued at $273,360,000) 02/01/16 0.350% Total Repurchase Agreements (Identified cost $268,000,000) U.S. TREASURY BILLS (4.8%) U.S. Treasury Bill2 03/24/16 Total U.S. Treasury Bills (Identified cost $199,936,444) TOTAL INVESTMENTS (Identified cost $3,307,750,765)3 100.3% LIABILITIES IN EXCESS OF OTHER ASSETS (0.3)% (13,495,930) NET ASSETS 100.0% 1 Non-income producing security. 2 Security issued with a zero coupon. Income is recognized through accretion of discount. 3 The aggregate cost for federal income tax purposes is $3,307,750,765, the aggregate gross unrealized appreciation is $1,057,474,071 and the aggregate gross unrealized depreciation is $179,427,396, resulting in net unrealized appreciation of $878,046,675. Abbreviations: ADR − American Depositary Receipt. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) FAIR VALUE MEASUREMENTS BBH Core Select (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2016. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2016 Basic Materials $– $– Communications – – Consumer Cyclical – – Consumer Non-Cyclical – – Energy – – Financials – – Industrials – – Technology – – Repurchase Agreements – – U.S. Treasury Bills – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2016. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS January 31, 2016 (unaudited) Shares Value COMMON STOCKS (91.0%) CANADA (3.7%) ENERGY ARC Resources, Ltd. Vermilion Energy, Inc. FINANCIALS Intact Financial Corp. Total Canada 3,956,801 CURAÇAO (1.7%) ENERGY Schlumberger, Ltd. Total Curaçao 1,857,339 FRANCE (5.1%) COMMUNICATIONS JCDecaux S.A. CONSUMER NON-CYCLICAL Sanofi Total France GERMANY (3.5%) BASIC MATERIALS Brenntag AG Fuchs Petrolub AG Total Germany ITALY (2.9%) CONSUMER NON-CYCLICAL Davide Campari-Milano SpA Total Italy NETHERLANDS (1.7%) CONSUMER NON-CYCLICAL Unilever NV Total Netherlands SWEDEN (3.9%) ENERGY Lundin Petroleum AB1 FINANCIALS Svenska Handelsbanken AB (ClassA) Total Sweden Shares Value COMMON STOCKS (continued) SWITZERLAND (7.9%) CONSUMER NON-CYCLICAL Nestle SA Novartis AG Total Switzerland UNITED KINGDOM (11.4%) COMMUNICATIONS Nielsen Holdings, Plc. CONSUMER NON-CYCLICAL Aggreko, Plc. Diageo, Plc. Reckitt Benckiser Group, Plc. Total United Kingdom UNITED STATES (49.2%) BASIC MATERIALS Celanese Corp. (SeriesA) Praxair, Inc. COMMUNICATIONS Alphabet, Inc. (ClassC)1 Discovery Communications, Inc. (ClassC)1 CONSUMER CYCLICAL Bed, Bath & Beyond, Inc.1 Sally Beauty Holdings, Inc.1 Wal-Mart Stores, Inc. CONSUMER NON-CYCLICAL Baxalta, Inc. FleetCor Technologies, Inc.1 PayPal Holdings, Inc.1 Zoetis, Inc. ENERGY Occidental Petroleum Corp. FINANCIALS Wells Fargo & Co. TECHNOLOGY Microsoft Corp. Oracle Corp. Shares Value COMMON STOCKS (continued) UNITED STATES (continued) TECHNOLOGY (continued) QUALCOMM, Inc. Total United States Total Common Stocks (Identified cost $94,081,903) Principal Amount Maturity Date Interest Rate REPURCHASE AGREEMENTS (6.6%) National Australia Bank (Agreement dated 01/29/16 collateralized by U.S. Treasury Inflation Indexed Note 0.125%, due 04/15/20, original par $7,030,000 valued at $7,140,000) 02/01/16 0.350% Total Repurchase Agreements (Identified cost $7,000,000) TOTAL INVESTMENTS (Identified cost $101,081,903)2 97.6% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 2.4% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $101,081,903, the aggregate gross unrealized appreciation is $14,670,451 and the aggregate gross unrealized depreciation is $11,666,891, resulting in net unrealized appreciation of $3,003,560. BBH Global Core Select’s (the “Fund”) country diversification is based on the respective security’s country of incorporation. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations, listed equities and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH GLOBAL CORE SELECT PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2016. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2016 Basic Materials $– Communications – Consumer Cyclical – – Consumer Non-Cyclical – Energy – Financials – Technology – – Repurchase Agreements – – Investments at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2016. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS January 31, 2016 (unaudited) Shares Value COMMON STOCKS (98.6%) AUSTRALIA (2.6%) CONSUMER NON-CYCLICAL Cochlear, Ltd. CSL, Ltd. FINANCIALS QBE Insurance Group, Ltd. Total Australia BERMUDA (1.7%) DIVERSIFIED Jardine Matheson Holdings, Ltd. Total Bermuda 11,186,391 DENMARK (1.8%) BASIC MATERIALS Novozymes AS (ClassB) CONSUMER NON-CYCLICAL ISS AS Novo Nordisk AS (ClassB) Total Denmark FINLAND (1.3%) INDUSTRIALS Kone OYJ (ClassB) Total Finland FRANCE (8.2%) BASIC MATERIALS Air Liquide SA CONSUMER CYCLICAL LVMH Moet Hennessy Louis Vuitton SE CONSUMER NON-CYCLICAL Danone SA Essilor International SA L'Oreal SA Sanofi FINANCIALS Societe Generale SA INDUSTRIALS Cie de Saint-Gobain Total France 55,188,136 Shares Value COMMON STOCKS (continued) GERMANY (7.4%) COMMUNICATIONS Deutsche Telekom AG CONSUMER CYCLICAL Adidas AG Daimler AG (ClassRegistered) FINANCIALS Allianz SE TECHNOLOGY SAP SE UTILITIES RWE AG Total Germany HONG KONG (7.0%) COMMUNICATIONS China Mobile, Ltd. ENERGY CNOOC, Ltd. FINANCIALS AIA Group, Ltd. Hang Lung Properties, Ltd. UTILITIES CLP Holdings, Ltd. Hong Kong & China Gas Co., Ltd. Total Hong Kong ITALY (1.1%) ENERGY ENI SpA Total Italy JAPAN (20.7%) BASIC MATERIALS Shin-Etsu Chemical Co., Ltd. COMMUNICATIONS NTT DOCOMO, Inc. Rakuten, Inc. CONSUMER CYCLICAL Denso Corp. Honda Motor Co., Ltd. Shares Value COMMON STOCKS (continued) JAPAN (continued) CONSUMER NON-CYCLICAL Kao Corp. Kirin Holdings Co., Ltd. Takeda Pharmaceutical Co., Ltd. ENERGY Inpex Corp. FINANCIALS Daito Trust Construction Co., Ltd. Tokio Marine Holdings, Inc. INDUSTRIALS Daikin Industries, Ltd. FANUC Corp. Hoya Corp. Keyence Corp. Komatsu, Ltd. Mitsubishi Electric Corp. SMC Corp. TECHNOLOGY Canon, Inc. Tokyo Electron, Ltd. Total Japan JERSEY (1.1%) CONSUMER NON-CYCLICAL Experian, Plc. Total Jersey NETHERLANDS (1.3%) CONSUMER NON-CYCLICAL Koninklijke Ahold NV Total Netherlands SINGAPORE (2.9%) COMMUNICATIONS Singapore Telecommunications, Ltd. FINANCIALS DBS Group Holdings, Ltd. United Overseas Bank, Ltd. INDUSTRIALS SembCorp Industries, Ltd. Total Singapore 19,375,254 Shares Value COMMON STOCKS (continued) SPAIN (3.8%) COMMUNICATIONS Telefonica SA CONSUMER CYCLICAL Industria de Diseno Textil SA FINANCIALS Banco Santander SA UTILITIES Iberdrola SA Total Spain SWEDEN (2.9%) COMMUNICATIONS Telefonaktiebolaget LM Ericsson (ClassB) TeliaSonera AB CONSUMER CYCLICAL Hennes & Mauritz AB (ClassB) Total Sweden SWITZERLAND (14.6%) BASIC MATERIALS Givaudan SA1 Syngenta AG CONSUMER CYCLICAL Swatch Group AG CONSUMER NON-CYCLICAL Nestle SA Novartis AG Roche Holding AG SGS SA FINANCIALS Zurich Insurance Group AG1 INDUSTRIALS ABB, Ltd.1 Kuehne + Nagel International AG Total Switzerland TAIWAN (1.9%) TECHNOLOGY Taiwan Semiconductor Manufacturing Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd.ADR Total Taiwan Shares Value COMMON STOCKS (continued) UNITED KINGDOM (18.3%) COMMUNICATIONS Pearson, Plc. Vodafone Group, Plc. CONSUMER CYCLICAL Compass Group, Plc. Kingfisher, Plc. CONSUMER NON-CYCLICAL Aggreko, Plc. Diageo, Plc. G4S, Plc. GlaxoSmithKline, Plc. Intertek Group, Plc. Reckitt Benckiser Group, Plc. SABMiller, Plc. Smith & Nephew, Plc. Tesco, Plc.1 Unilever, Plc. ENERGY Amec Foster Wheeler, Plc. BG Group, Plc. BP, Plc. Royal Dutch Shell, Plc. (ClassA) Royal Dutch Shell, Plc. (ClassB) FINANCIALS Lloyds Banking Group, Plc. UTILITIES National Grid, Plc. Total United Kingdom 122,982,436 Total Common Stocks (Identified cost $593,053,371) TOTAL INVESTMENTS (Identified cost $593,053,371)2 98.6% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 1.4% NET ASSETS 100.0% 1 Non-income producing security. 2 The aggregate cost for federal income tax purposes is $593,053,371, the aggregate gross unrealized appreciation is $177,601,250 and the aggregate gross unrealized depreciation is $109,290,401, resulting in net unrealized appreciation of $68,310,849. BBH International Equity Fund's (the "Fund") country diversification is based on the respective security's country of incorporation. Abbreviations: ADR − American Depositary Receipt. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) A. FAIR VALUE MEASUREMENTS The Fund is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives and foreign equity securities whose values could be impacted by events occurring before the Fund’s pricing time, but after the close of the securities’ primary markets and are, therefore, fair valued according to procedures adopted by the Board of Trustees. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or nontransferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH INTERNATIONAL EQUITY FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2016. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2016 Australia $– $– Bermuda – – Denmark – – Finland – – France – – Germany – – Hong Kong – – Italy – – Japan – – Jersey – – Netherlands – – Singapore – – Spain – – Sweden – – Switzerland – – Taiwan – United Kingdom – – Investments, at value $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ending January31, 2016. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS January 31, 2016 (unaudited) Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (35.7%) AIM Aviation Finance, Ltd.2015-1A1 02/15/40 4.213% 4,213,144 Aircraft Lease Securitisation, Ltd.2007-1A1,2 05/10/32 Alterna Funding I LLC2014-1A1 02/15/21 11,300,000 AmeriCredit Automobile Receivables Trust2013-3 06/10/19 1,033,311 Ascentium Equipment Receivables LLC2014-1A1 01/10/17 Ascentium Equipment Receivables LLC2015-1A1 07/10/17 8,433,333 Avis Budget Rental Car Funding AESOP LLC2010-5A1 03/20/17 2,152,238 AXIS Equipment Finance Receivables II LLC2013-1A1 03/20/17 26,942,630 AXIS Equipment Finance Receivables III LLC2015-1A1 03/20/20 3,167,998 BCC Funding VIII LLC2014-1A1 06/20/20 BCC Funding X LLC2015-11 10/20/20 8,030,000 Capital Auto Receivables Asset Trust2013-2 10/22/18 Capital Auto Receivables Asset Trust2013-2 04/22/19 18,140,000 Capital Auto Receivables Asset Trust 2013-21 01/20/22 13,260,000 Capital Auto Receivables Asset Trust2013-3 10/22/18 38,740,000 Carlyle Global Market Strategies Commodities Funding, Ltd.2014-1A1,2,3 10/15/21 31,859,111 Cazenovia Creek Funding I LLC2015-1A1 12/10/23 CCG Receivables Trust2013-11 08/14/20 CCG Receivables Trust2014-11 11/15/21 3,693,353 Chesapeake Funding LLC2011-2A1,2 04/07/24 2,535,058 Chesapeake Funding LLC2012-2A1,2 05/07/24 Chesterfield Financial Holdings LLC2014-1A1 12/15/34 CIT Equipment Collateral2014-VT11 10/21/19 13,000,000 Citibank Credit Card Issuance Trust2014-A8 04/09/20 10,040,000 Credit Acceptance Auto Loan Trust2014-1A1 10/15/21 11,160,000 Credit Acceptance Auto Loan Trust2014-1A1 04/15/22 2,720,000 Credit Acceptance Auto Loan Trust2014-2A1 09/15/22 10,890,000 Credit Acceptance Auto Loan Trust2015-1A1 01/17/23 4,651,382 Direct Capital Funding V LLC2013-21 08/20/18 Drive Auto Receivables Trust 2015-BA1 07/15/21 14,301,000 Eagle I, Ltd.2014-1A1 12/15/39 36,615,805 ECAF I, Ltd.2015-1A1 06/15/40 Emerald Aviation Finance, Ltd.2013-11 10/15/38 Engs Commercial Finance Trust2015-1A1 10/22/21 2,925,996 Exeter Automobile Receivables Trust2014-2A1 08/15/18 FNA Trust2014-1A1 12/10/22 FNA Trust 2015-11 12/10/23 Ford Credit Auto Owner Trust/Ford Credit2014-21 04/15/26 Foursight Capital Automobile Receivables Trust 2015-11 01/15/21 FRS I LLC2013-1A1 04/15/43 Global Container Assets, Ltd.2015-1A1 02/05/30 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 6,525,000 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 GMF Floorplan Owner Revolving Trust2015-11 05/15/20 Hertz Vehicle Financing LLC2011-1A1 03/25/18 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) Hyundai Auto Receivables Trust2013-B 02/15/19 1.710% 1,294,392 Leaf II Receivables Funding LLC2013-11 10/15/16 8,972,000 Leaf II Receivables Funding LLC2013-11 09/15/21 MarketPlace Loan Trust 2015-OD41 12/18/17 6,571,830 MCA Fund I Holding LLC2014-11,2 08/15/24 MMAF Equipment Finance LLC2012-AA1 10/10/18 Nations Equipment Finance Funding II LLC2014-1A1 07/20/18 1,081,240 Navitas Equipment Receivables LLC2013-11 11/15/16 Navitas Equipment Receivables LLC2015-11 11/15/18 NCF Dealer Floorplan Master Trust2014-1A1,2 10/20/20 New Mexico State Educational Assistance Foundation 2013-12 01/02/25 25,142,168 Newstar Commercial Lease Funding LLC2015-1A1 04/15/19 11,767,076 Newtek Small Business Loan Trust2010-11,2 02/25/41 40,190,000 NextGear Floorplan Master Owner Trust2014-1A1 10/15/19 22,470,000 NextGear Floorplan Master Owner Trust2015-1A1 07/15/19 13,740,000 NextGear Floorplan Master Owner Trust2015-1A1,2 07/15/19 17,300,000 Nordstrom Private Label Credit Card Master Note Trust2011-1A1 11/15/19 29,760,000 NRZ Advance Receivables Trust Advance Receivables Backed 2015-T21 08/17/48 9,200,000 Ocwen Master Advance Receivables Trust2015-11 09/17/46 15,000,000 OneMain Financial Issuance Trust2014-1A1 06/18/24 15,230,000 OneMain Financial Issuance Trust2014-2A1 09/18/24 26,190,000 OneMain Financial Issuance Trust2015-1A1 03/18/26 20,010,000 Oxford Finance Funding Trust2014-1A1 12/15/22 4,949,907 PFS Tax Lien Trust2014-11 04/15/16 50,000,000 Progreso Receivables Funding LLC2015-B1 07/28/20 ReadyCap Lending Small Business Loan Trust 2015-12 12/25/38 12,340,000 Santander Drive Auto Receivables Trust2013-2 03/15/19 10,980,000 Santander Drive Auto Receivables Trust 2015-3 04/15/20 22,790,000 Santander Drive Auto Receivables Trust 2015-3 01/15/21 23,381,908 Shenton Aircraft Investment I, Ltd.2015-1A1 10/15/42 339,901 SMART Trust2012-4US 03/14/17 SMART Trust2013-2US 02/14/19 SMART Trust2015-1US 09/14/18 1,172,893 SNAAC Auto Receivables Trust2014-1A1 09/17/18 Spirit Master Funding LLC2014-4A1 01/20/45 9,900,000 Spirit Master Funding VII LLC2013-1A1 12/20/43 Springleaf Funding Trust2014-AA1 12/15/22 STORE Master Funding LLC2013-1A1 03/20/43 STORE Master Funding LLC2013-2A1 07/20/43 20,695,449 STORE Master Funding LLC2013-3A1 11/20/43 4,004,938 TAL Advantage V LLC2014-2A1 05/20/39 20,935,000 TAL Advantage V LLC2014-3A1 11/21/39 29,015,000 Textainer Marine Containers, Ltd.2014-1A1 10/20/39 Principal Amount Maturity Date Interest Rate Value ASSET BACKED SECURITIES (continued) Trade MAPS 1, Ltd.2013-1A1,2 12/10/18 1.674% Trafigura Securitisation Finance, Plc.2014-1A1,2 10/15/21 Turquoise Card Backed Securities, Plc.2012-1A1,2 06/17/19 Utah State Board of Regents2011-12 05/01/29 9,769,209 Westlake Automobile Receivables Trust2015-1A1 03/15/18 Westlake Automobile Receivables Trust2015-1A1 11/16/20 Westlake Automobile Receivables Trust2015-2A1 01/15/21 World Financial Network Credit Card Master Trust2014-C 08/16/21 Total Asset Backed Securities (Identified cost $1,659,145,801) COMMERCIAL MORTGAGE BACKED SECURITIES (11.1%) Aventura Mall Trust2013-AVM1,2 12/05/32 BBCMS Trust 2015-RRI1,2 05/15/32 BB-UBS Trust2012-TFT1,2 06/05/30 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 BHMS Mortgage Trust2014-ATLS1,2 07/05/33 BLCP Hotel Trust2014-CLRN1,2 08/15/29 BXHTL Mortgage Trust 2015-JWRZ1,2 05/15/29 Carefree Portfolio Trust2014-CARE1,2 11/15/19 CDGJ Commercial Mortgage Trust2014-BXCH1,2 12/15/27 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 7,457,000 CGBAM Commercial Mortgage Trust2014-HD1,2 02/15/31 CG-CCRE Commercial Mortgage Trust2014-FL21,2 11/15/31 2,085,000 Citigroup Commercial Mortgage Trust2013-SMP1 01/12/30 Citigroup Commercial Mortgage Trust2014-388G1,2 06/15/33 9,698,106 Commercial Mortgage Pass Through Certificates2013-GAM1 02/10/28 9,690,000 Commercial Mortgage Pass Through Certificates2013-GAM1,2 02/10/28 Commercial Mortgage Pass Through Certificates2014-KYO1,2 06/11/27 Commercial Mortgage Pass Through Certificates2014-TWC1,2 02/13/32 9,950,000 EQTY 2014-INNS Mortgage Trust1,2 05/08/31 GTP Cellular Sites LLC1 03/15/42 Hilton USA Trust2013-HLF1,2 11/05/30 9,410,000 Hyatt Hotel Portfolio Trust2015-HYT1,2 11/15/29 5,600,000 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 JP Morgan Chase Commercial Mortgage Securities Trust2014-BXH1,2 04/15/27 SBA Tower Trust1 12/15/42 SBA Tower Trust1 04/15/43 Unison Ground Lease Funding LLC1 04/15/40 Wells Fargo Commercial Mortgage Trust2014-TISH1,2 02/15/27 WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 Principal Amount Maturity Date Interest Rate Value COMMERCIAL MORTGAGE BACKED SECURITIES (continued) WFCG Commercial Mortgage Trust2015-BXRP1,2 11/15/29 1.897% Total Commercial Mortgage Backed Securities (Identified cost $524,516,426) CORPORATE BONDS (24.2%) BANKS (4.9%) ANZ New Zealand (Int'l), Ltd., London Branch1 02/01/19 BAC San Jose DPR Funding, Ltd.1,3 11/15/21 Bank of America Corp. 08/01/16 Bank of America Corp. 09/01/17 Citigroup Capital XIII2,4 10/30/40 Commonwealth Bank of Australia1,2 03/12/18 FNBC 1993-A Pass Through Trust 01/05/18 Mitsubishi UFJ Trust & Banking Corp.1 10/16/17 Royal Bank of Scotland, Plc. 03/16/16 Svenska Handelsbanken AB 04/04/17 Wells Fargo Bank N.A. 01/22/18 Westpac Banking Corp. 12/01/17 BEVERAGES (1.1%) Anheuser-Busch InBev Finance, Inc. 02/01/19 Anheuser-Busch InBev Finance, Inc. 02/01/21 COMMERCIAL SERVICES (0.4%) Experian Finance, Plc.1 06/15/17 COSMETICS/PERSONAL CARE (0.3%) Avon Products, Inc. 03/15/20 DIVERSIFIED FINANCIAL SERVICES (6.7%) AA Aircraft Financing 2013-1 LLC1 11/01/19 Ahold Lease Series 2001-A-1 Pass Through Trust 01/02/20 Air Lease Corp. 04/01/17 Air Lease Corp. 09/04/18 Alliance Data Systems Corp.1 12/01/17 Alliance Data Systems Corp.1 04/01/20 Athene Global Funding1 10/23/18 Caisse Centrale Desjardins1 09/12/17 CIC Central America Card Receivables, Ltd.3 11/05/20 CIC Receivables Master Trust3 10/07/21 Credit Acceptance Corp. 02/15/21 Denali Borrower LLC1 10/15/20 Doric Nimrod Air Alpha 2013-1 Pass Through Trust1 05/30/25 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) DIVERSIFIED FINANCIAL SERVICES (continued) Doric Nimrod Air Finance Alpha, Ltd. 2012-1 (Class A) Pass Through Trust1 11/30/24 5.125% Drawbridge Special Opportunities Fund LP1 08/01/21 LS Power Funding Corp. 12/30/16 Morgan Stanley Capital Trust III4 03/01/33 Morgan Stanley Capital Trust VIII4 04/15/67 Murray Street Investment Trust I 03/09/17 Seven & Seven, Ltd.1,2 09/11/19 Vesey Street Investment Trust I 09/01/16 ELECTRIC (0.8%) Korea East-West Power Co., Ltd.1 11/27/18 TransAlta Corp. 06/03/17 TransAlta Corp. 05/15/18 HEALTHCARE-PRODUCTS (0.2%) Mallinckrodt International Finance S.A. 04/15/18 Mallinckrodt International Finance S.A./Mallinckrodt CB LLC1 04/15/20 INSURANCE (1.3%) Fairfax Financial Holdings, Ltd.1 05/15/21 Vitality Re IV, Ltd.1,2 01/09/18 Vitality Re V, Ltd.1,2 01/07/20 INTERNET (0.3%) Expedia, Inc. 08/15/20 INVESTMENT COMPANIES (1.5%) Ares Capital Corp. 11/30/18 Ares Capital Corp. 01/15/20 FS Investment Corp. 01/15/20 PennantPark Investment Corp. 10/01/19 MEDIA (0.4%) TEGNA, Inc. 10/15/19 OIL & GAS (0.8%) Korea National Oil Corp.1 01/23/19 Odebrecht Drilling Norbe VIII/IX, Ltd.1 06/30/22 Odebrecht Offshore Drilling Finance, Ltd.1 10/01/23 Petrobras Global Finance BV2 01/15/19 OIL & GAS SERVICES (0.3%) Freeport-McMoran Oil & Gas LLC 11/15/20 Principal Amount Maturity Date Interest Rate Value CORPORATE BONDS (continued) PHARMACEUTICALS (0.9%) AbbVie, Inc. 05/14/18 1.800% 9,000,000 AbbVie, Inc. 05/14/20 6,950,000 Express Scripts Holding Co. 02/15/17 9,445,000 Pfizer, Inc. 03/30/17 PIPELINES (0.8%) 7,105,000 Enbridge Energy Partners LP 12/15/16 Enbridge Energy Partners LP 10/15/20 12,960,000 TransCanada PipeLines, Ltd. 01/15/19 REAL ESTATE (1.4%) 11,490,000 Prologis International Funding II SA1 02/15/20 17,000,000 RXR Realty3 10/01/20 32,965,000 Vonovia Finance BV1 10/02/17 REAL ESTATE INVESMENT TRUSTS (1.5%) 15,400,000 Digital Delta Holdings LLC1 10/01/20 25,330,000 Select Income REIT 02/01/22 22,000,000 Senior Housing Properties Trust 05/01/19 7,296,000 Welltower, Inc. 06/01/16 TELECOMMUNICATIONS (0.6%) 26,570,000 BellSouth Corp.1 04/26/21 Total Corporate Bonds (Identified cost $1,175,277,050) LOAN PARTICIPATIONS AND ASSIGNMENTS (7.3%) Aria Energy Operating LLC2 05/27/22 19,675,986 Astoria Energy LLC Term B2 12/24/21 53,000,000 Avago Technologies Cayman Holdings, Ltd. Term B12 02/01/23 20,000,000 Charter Communications Operating LLC (CCO Safari LLC) Term H2 08/24/21 3,000,000 Charter Communications Operating LLC (CCO Safari LLC) Term I2 01/24/23 11,309,014 Dell International LLC Term B22 04/29/20 9,985,911 Dell International LLC Term C2 10/29/18 44,844,330 Delos Finance S.a.r.l2 03/06/21 40,000,000 Express Scripts Holding Company (Express Scripts, Inc.)2 04/28/17 20,000,000 Freeport-McMorRan Copper & Gold, Inc. (PT Freeport Indonesia)2 05/31/18 20,776,038 HCA, Inc. Term B52 03/31/17 14,717,899 Mallinckrodt International Term B2 03/19/21 1,975,000 Mallinckrodt International Term B12 03/19/21 6,000,000 Rhode Island State Energy Center LP Term B2 12/19/22 Principal Amount Maturity Date Interest Rate Value LOAN PARTICIPATIONS AND ASSIGNMENTS (continued) RPI Finance Trust Term B32 11/09/18 3.250% RPI Finance Trust Term B42 11/09/20 TPF II Power LLC Term B2 10/02/21 Total Loan Participations and Assignments (Identified cost $349,355,361) MUNICIPAL BONDS (4.1%) Baylor Health Care System, Revenue Bonds2 11/15/25 City of Portland, Oregon, General Obligation Bonds2 06/01/19 8,700,000 City of Portland, Oregon, General Obligation Bonds2 06/01/19 8,000,000 Michigan Finance Authority, Revenue Bonds 05/01/16 5,000,000 New Jersey Economic Development Authority, Revenue Bonds2 02/01/17 New Jersey Economic Development Authority, Revenue Bonds, NPFG5 02/15/17 New Jersey Economic Development Authority, Revenue Bonds, AGM5 02/15/18 New Jersey Economic Development Authority, Revenue Bonds 06/15/20 New Jersey Economic Development Authority, Revenue Bonds, XLCA5 07/01/20 New York State Energy Research & Development Authority, Revenue Bonds, NPFG2 12/01/20 7,140,000 Pennsylvania Industrial Development Authority, Revenue Bonds1 07/01/21 2,375,000 School District of Philadelphia, General Obligation Bonds 09/01/16 3,445,000 School District of Philadelphia, General Obligation Bonds 09/01/17 2,330,000 School District of Philadelphia, General Obligation Bonds 09/01/18 State of Illinois, General Obligation Bonds 03/01/16 7,110,000 State of Illinois, General Obligation Bonds, AGM 03/01/18 State of Illinois, General Obligation Bonds 07/01/21 Tobacco Settlement Financing Corp., Revenue Bonds5 06/01/41 Total Municipal Bonds (Identified cost $188,680,238) U.S. GOVERNMENT AGENCY OBLIGATIONS (7.3%) Fannie Mae Discount Notes5 03/01/16 Fannie Mae Discount Notes5 05/02/16 Federal Home Loan Bank Discount Notes5 02/17/16 Federal Home Loan Bank Discount Notes5 02/19/16 Federal Home Loan Bank Discount Notes5 02/26/16 216,925 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 04/01/36 116,853 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 12/01/36 72,572 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 01/01/37 140,975 Federal Home Loan Mortgage Corp. (FHLMC) Non Gold Guaranteed2 02/01/37 Principal Amount Maturity Date Interest Rate Value U.S. GOVERNMENT AGENCY OBLIGATIONS (continued) Federal National Mortgage Association (FNMA) 07/01/35 5.000% 935,426 Federal National Mortgage Association (FNMA) 11/01/35 101,307 Federal National Mortgage Association (FNMA)2 07/01/36 210,008 Federal National Mortgage Association (FNMA)2 09/01/36 164,026 Federal National Mortgage Association (FNMA)2 01/01/37 801,096 Federal National Mortgage Association (FNMA) 08/01/37 Federal National Mortgage Association (FNMA) 08/01/37 3,967,413 Federal National Mortgage Association (FNMA) 06/01/40 Freddie Mac Discount Notes5 02/03/16 21,877 Government National Mortgage Association (GNMA)2 08/20/29 Total U.S. Government Agency Obligations (Identified cost $336,408,975) U.S. INFLATION LINKED DEBT (0.2%) U.S. Treasury Inflation Indexed Note 04/15/17 Total U.S. Inflation Linked Debt (Identified cost $10,653,046) U.S. TREASURY NOTES (1.6%) 30,000,000 U.S. Treasury Note 02/15/16 U.S. Treasury Note 03/15/16 Total U.S. Treasury Notes (Identified cost $75,011,291) U.S. TREASURY BILLS (9.8%) 45,000,000 U.S. Treasury Bill5 02/04/16 45,000,000 U.S. Treasury Bill5 02/18/16 50,000,000 U.S. Treasury Bill5 03/03/16 55,000,000 U.S. Treasury Bill5 03/10/16 80,000,000 U.S. Treasury Bill5 03/17/16 35,000,000 U.S. Treasury Bill5 04/14/16 60,000,000 U.S. Treasury Bill5 04/28/16 55,200,000 U.S. Treasury Bill5,6 05/05/16 28,000,000 U.S. Treasury Bill5 05/12/16 Total U.S. Treasury Bills (Identified cost $453,045,274) TOTAL INVESTMENTS (Identified cost $4,772,093,462)7 101.3% LIABILITIES IN EXCESS OF OTHER ASSETS (1.3)% NET ASSETS 100.0% 1 Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Total market value of Rule 144A securities owned at January 31, 2016 was $2,429,527,840 or 52.3% of net assets. Unless otherwise noted, these securities are not considered illiquid. 2 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2016 coupon or interest rate. 3 The Fund’s Investment Adviser has deemed this security to be illiquid based upon the SEC definition of an illiquid security. 4 Trust Preferred Security. 5 Security issued with zero coupon. Income is recognized through accretion of discount. 6 All or a portion of this security is held at the broker as collateral for open futures contracts. 7 The aggregate cost for federal income tax purposes is $4,772,093,462, the aggregate gross unrealized appreciation is $14,807,651 and the aggregate gross unrealized depreciation is $82,727,848 resulting in net unrealized depreciation of $67,920,197. Abbreviations: AGM − Assured Guaranty Municipal Corp. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. NPFG − National Public Finance Guarantee Corporation. XLCA − XL Capital Assurance, Inc. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) A. FAIR VALUE MEASUREMENTS BBH Limited Duration Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. BBH LIMITED DURATION FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2016. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2016 Asset Backed Securities $– Commercial Mortgage Backed Securities – – Corporate Bonds – Loan Participations and Assignments – – Municipal Bonds – – U.S. Government Agency Obligations – – U.S. Inflation Linked Debt – – U.S. Treasury Notes – – U.S. Treasury Bills – – Total Investments, at value Other Financial Instruments, at value Financial Futures Contracts $– $– Other Financial Instruments, at value $– $– * The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January 31, 2016. The following is a reconciliation of assets for which significant unobservable inputs (Level 3) were used in determining fair value during the period ended January 31, 2016: Asset backed Securities Balance as of October 31, 2015 $ Purchases – Sales / Paydowns Realized gains (losses) Change in unrealized appreciation (depreciation) Amortization Balance as of January 31, 2016 $ The Fund’s investments classified as Level 3 were valued utilizing broker quotes. B. FINANCIAL FUTURES CONTRACTS The following futures contracts were open at January 31, 2016: Description Number of Contracts Expiration Date Market Value Notional Amount UnrealizedGain/(Loss) Contracts to Sell: U.S. Treasury 2-Year Notes March 2016 U.S. Treasury 5-Year Notes March 2016 U.S. Treasury 10-Year Notes March 2016 Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS January 31, 2016 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (96.2%) Alabama (0.4%) Alabama 21st Century Authority, Revenue Bonds 06/01/21 5.000% Total Alabama Arizona (2.1%) Coconino County Pollution Control Corp., Revenue Bonds, FGIC1 09/01/32 Salt Verde Financial Corp., Revenue Bonds 12/01/19 Salt Verde Financial Corp., Revenue Bonds 12/01/22 Salt Verde Financial Corp., Revenue Bonds 12/01/24 Salt Verde Financial Corp., Revenue Bonds 12/01/26 Salt Verde Financial Corp., Revenue Bonds 12/01/32 Total Arizona California (7.6%) Anaheim City School District, General Obligation Bonds, AGM, NPFG2 08/01/29 Grossmont Union High School District, General Obligation Bonds2 08/01/27 Long Beach Bond Finance Authority, Revenue Bonds 11/15/19 Long Beach Bond Finance Authority, Revenue Bonds 11/15/22 Long Beach Bond Finance Authority, Revenue Bonds 11/15/23 Long Beach Bond Finance Authority, Revenue Bonds1 11/15/27 Long Beach Bond Finance Authority, Revenue Bonds 11/15/30 Northern California Transmission Agency, Revenue Bonds, NPFG1 05/01/24 Northern California Transmission Agency, Revenue Bonds, NPFG1 05/01/24 Washington Unified School District - Yolo County, General Obligation Bonds, NPFG2 08/01/29 Total California Colorado (0.4%) Denver Health & Hospital Authority, Revenue Bonds1 12/01/33 Total Colorado Connecticut (1.1%) Connecticut Housing Finance Authority, Revenue Bonds 11/15/22 Connecticut Housing Finance Authority, Revenue Bonds 11/15/23 State of Connecticut, General Obligation Bonds1 03/01/25 Total Connecticut Florida (1.7%) Greater Orlando Aviation Authority, Revenue Bonds 10/01/27 Hillsborough County Aviation Authority, Revenue Bonds 10/01/25 Hillsborough County Aviation Authority, Revenue Bonds 10/01/26 Pinellas County Health Facilities Authority, Revenue Bonds, NPFG1 11/15/23 Total Florida Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Georgia (0.6%) Monroe County Development Authority, Revenue Bonds1 01/01/39 2.400% Total Georgia Hawaii (0.4%) State of Hawaii Airports System Revenue, Certificates of Participation 08/01/21 Total Hawaii Illinois (7.7%) Chicago Park District, General Obligation Bonds 11/15/16 Chicago Park District, General Obligation Bonds 01/01/18 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/19 Chicago Park District, General Obligation Bonds 01/01/20 Chicago Transit Authority, Revenue Bonds, AMBAC 06/01/16 Chicago Transit Authority, Revenue Bonds, AGC 06/01/17 Chicago Transit Authority, Revenue Bonds, AGC 06/01/19 Chicago Transit Authority, Revenue Bonds 06/01/19 Chicago Transit Authority, Revenue Bonds 06/01/20 Chicago Transit Authority, Revenue Bonds, AGC 06/01/20 Chicago Transit Authority, Revenue Bonds, AGC 06/01/22 Chicago Transit Authority, Revenue Bonds, AGC 06/01/23 Chicago Transit Authority, Revenue Bonds, AGC 06/01/24 Metropolitan Pier & Exposition Authority, Revenue Bonds, NPFG2 12/15/19 Metropolitan Pier & Exposition Authority, Revenue Bonds, NPFG2 12/15/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/19 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/21 Railsplitter Tobacco Settlement Authority, Revenue Bonds 06/01/23 State of Illinois, General Obligation Bonds 02/01/19 State of Illinois, General Obligation Bonds 04/01/20 State of Illinois, General Obligation Bonds 08/01/21 State of Illinois, General Obligation Bonds 07/01/22 Total Illinois Kansas (0.4%) City of La Cygne, Revenue Bonds, NPFG1 04/15/27 City of St. Marys, Revenue Bonds, NPFG1 04/15/32 City of Wamego, Revenue Bonds, NPFG1 04/15/32 Total Kansas Kentucky (4.5%) Carroll County, Revenue Bonds, AMBAC1 10/01/32 Kentucky Housing Corp., Revenue Bonds3 07/01/19 Total Kentucky Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Maryland(1.4%) County of Baltimore, General Obligation Bonds 08/01/23 5.000% Total Maryland Massachusetts (1.2%) Commonwealth of Massachusetts, Revenue Bonds, AGM1 06/01/17 Massachusetts Housing Finance Agency, Revenue Bonds 12/01/21 Total Massachusetts Michigan (3.9%) Detroit City School District, General Obligation Bonds, FGIC 05/01/20 Detroit City School District, General Obligation Bonds, FGIC 05/01/21 Detroit City School District, General Obligation Bonds 05/01/23 Detroit City School District, General Obligation Bonds, BHAC, FGIC 05/01/25 Detroit City School District, General Obligation Bonds, AGM 05/01/27 Detroit City School District, General Obligation Bonds, AGM 05/01/29 Detroit City School District, General Obligation Bonds, AGM 05/01/30 Michigan Finance Authority, Revenue Bonds 05/01/19 Total Michigan Missouri (0.6%) Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC1 06/01/31 Health & Educational Facilities Authority of the State of Missouri, Revenue Bonds, AMBAC1 06/01/31 Total Missouri Montana (0.5%) Montana Board of Housing, Revenue Bonds 12/01/43 Total Montana Nebraska (0.1%) Central Plains Energy Project, Revenue Bonds 09/01/27 Total Nebraska Nevada (2.4%) County of Washoe, Revenue Bonds, AMBAC1 08/01/31 County of Washoe, Revenue Bonds, AMBAC1 03/01/36 County of Washoe, Revenue Bonds, NPFG1 03/01/36 Total Nevada New Jersey (18.6%) New Jersey Economic Development Authority, Revenue Bonds1 02/01/17 New Jersey Economic Development Authority, Revenue Bonds 06/15/23 New Jersey Transit Corp., Revenue Bonds 09/15/19 New Jersey Transit Corp., Revenue Bonds 09/15/20 New Jersey Transit Corp., Revenue Bonds 09/15/21 New Jersey Transportation Trust Fund Authority, Revenue Bonds 12/15/23 Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New Jersey (continued) New Jersey Transportation Trust Fund Authority, Revenue Bonds2 12/15/26 0.000% New Jersey Transportation Trust Fund Authority, Revenue Bonds2 12/15/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 New Jersey Turnpike Authority, Revenue Bonds, NPFG1 01/01/30 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 Tobacco Settlement Financing Corp., Revenue Bonds2 06/01/41 Total New Jersey New York (11.3%) Metropolitan Transportation Authority, Revenue Bonds, AGM1 11/01/22 Metropolitan Transportation Authority, Revenue Bonds, AGM1 11/01/22 New York City Transit Authority/Metropolitan Trans Authority/Triborough Bridge & Tunnel Authority, Certificates of Participation, AMBAC1,3 01/01/30 New York City Transit Authority/Metropolitan Trans Authority/Triborough Bridge & Tunnel Authority, Certificates of Participation, AMBAC1,3 01/01/30 New York City Transit Authority/Metropolitan Trans Authority/Triborough Bridge & Tunnel Authority, Certificates of Participation, AMBAC1,3 01/01/30 New York State Energy Research & Development Authority, Revenue Bonds1 04/01/20 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/23 New York State Energy Research & Development Authority, Revenue Bonds, FGIC1 06/01/25 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/25 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/25 New York State Energy Research & Development Authority, Revenue Bonds1 07/01/26 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 12/01/26 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 03/01/27 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 07/01/27 New York State Energy Research & Development Authority, Revenue Bonds, AMBAC1 07/01/27 New York State Energy Research & Development Authority, Revenue Bonds, XLCA1 07/01/29 BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) New York (continued) New York State Energy Research & Development Authority, Revenue Bonds, NPFG1 04/01/34 1.170% Total New York North Carolina (3.6%) County of Mecklenburg, General Obligation Bonds 04/01/24 State of North Carolina, General Obligation Bonds 06/01/23 Total North Carolina Oregon (1.5%) Clackamas Community College District, General Obligation Bonds2 06/15/23 Total Oregon Pennsylvania (3.4%) Allegheny County Airport Authority, Revenue Bonds 01/01/21 Allegheny County Airport Authority, Revenue Bonds, FGIC 01/01/22 Allegheny County Airport Authority, Revenue Bonds, FGIC 01/01/23 School District of Philadelphia, General Obligation Bonds 09/01/21 School District of Philadelphia, General Obligation Bonds 09/01/22 School District of Philadelphia, General Obligation Bonds, AGM, FGIC 06/01/24 State Public School Building Authority, Revenue Bonds 04/01/25 State Public School Building Authority, Revenue Bonds 04/01/31 Total Pennsylvania Tennessee (1.9%) Tennessee Energy Acquisition Corp., Revenue Bonds 02/01/23 Total Tennessee Texas (8.0%) City of Houston Airport System, Revenue Bonds, AGM1 07/01/30 City of Houston Airport System, Revenue Bonds, AGM1 07/01/30 City of Houston Airport System, Revenue Bonds, XLCA1 07/01/32 City of Houston Airport System, Revenue Bonds, XLCA1 07/01/32 City of Houston Airport System, Revenue Bonds, XLCA1 07/01/32 Grand Prairie Independent School District, General Obligation Bonds 02/15/24 North Texas Tollway Authority, Revenue Bonds, AGC2 01/01/29 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/19 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/20 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/21 Texas Municipal Gas Acquisition & Supply Corp. I, Revenue Bonds 12/15/23 Total Texas Principal Amount Maturity Date Interest Rate Value MUNICIPAL BONDS (continued) Utah (2.8%) State of Utah, General Obligation Bonds 07/01/24 5.000% Total Utah Virginia (4.9%) Commonwealth of Virginia, General Obligation Bonds 06/01/23 Total Virginia Washington (2.9%) Port of Seattle, Revenue Bonds 04/01/23 Washington State Housing Finance Commission, Revenue Bonds, FHLMC, FNMA, GNMA 12/01/21 Washington State Housing Finance Commission, Revenue Bonds 12/01/22 Washington State Housing Finance Commission, Revenue Bonds, FHLMC, FNMA, GNMA 12/01/22 Total Washington Wisconsin (0.3%) County of Milwaukee Airport Revenue, Revenue Bonds 12/01/28 Total Wisconsin Total Municipal Bonds (Identified cost $85,869,200) $88,299,074 TOTAL INVESTMENTS (Identified cost $85,869,200)4 96.2% CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES 3.8% NET ASSETS 100.0% 1 Variable rate instrument. Interest rates change on specific dates (such as coupon or interest payment date). The yield shown represents the January 31, 2016 coupon or interest rate. 2 Security issued with a zero coupon. Income is recognized through accretion of discount. 3 The Fund’s Investment Adviser has deemed this security to be illiquid based upon the SEC definition of an illiquid security. 4 The aggregate cost for federal income tax purposes is $85,869,200 the aggregate gross unrealized appreciation is $2,703,463 and the aggregate gross unrealized depreciation is $273,589 resulting in net unrealized appreciationof $2,429,874. Abbreviations: AGC − Assured Guaranty Corp. AGM − Assured Guaranty Municipal Corp. AMBAC − AMBAC Financial Group, Inc. BHAC − Berkshire Hathaway Assurance Corporation. FGIC − Financial Guaranty Insurance Company. FHLMC − Federal Home Loan Mortgage Corporation. FNMA − Federal National Mortgage Association. GNMA − Government National Mortgage Association. NPFG − National Public Finance Guarantee Corp. XLCA − XL Capital Assurance, Inc. BBH INTERMEDIATE MUNICIPAL BOND FUND PORTFOLIO OF INVESTMENTS (continued) January 31, 2016 (unaudited) FAIR VALUE MEASUREMENTS BBH Intermediate Municipal Bond Fund (the “Fund”) is required to disclose information regarding the fair value measurements of the Fund’s assets and liabilities. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The disclosure requirement established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including, for example, the risk inherent in a particular valuation technique used to measure fair value, including the model and/or the risk inherent in the inputs to the valuation technique. Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the Fund’s own considerations about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three levels defined by the fair value hierarchy are as follows: — Level 1 – unadjusted quoted prices in active markets for identical investments. — Level 2 – significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). — Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires judgment by the investment adviser. The investment adviser considers observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the investment adviser’s perceived risk of that instrument. Financial assets within level 1 are based on quoted market prices in active markets. The Fund does not adjust the quoted price for these instruments. Financial instruments that trade in markets that are not considered to be active but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within level 2. These include municipal bonds, investment-grade corporate bonds, U.S. Treasury notes and bonds, and certain non-U.S. sovereign obligations and over-the-counter derivatives. As level 2 financial assets include positions that are not traded in active markets and/or are subject to transfer restrictions, valuations may be adjusted to reflect illiquidity and/or non-transferability, which are generally based on available market information. Financial assets classified within level 3 have significant unobservable inputs, as they trade infrequently. Level 3 financial assets include private equity and certain corporate debt securities. Because of the inherent uncertainties of valuation, the values reflected in the financial statements may materially differ from the value received upon the actual sale of those investments. The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of January 31, 2016. Investments, at value Unadjusted Quoted Prices in Active Markets for Identical Investments (Level 1)* Significant Other Observable Inputs (Level 2)* Significant Unobservable Inputs (Level 3)* Balance as of January 31, 2016 Municipal Bonds** $– $– Total Investments, at value $– $– *The Fund's policy is to disclose transfers between levels based on valuations at the end of the reporting period. There were no transfers between Levels 1, 2 or 3 during the period ended January31, 2016. ** For geographical breakdown of municipal bond investments, refer to the Portfolio of Investments. Portfolio holdings are shown as of the date indicated.Since market conditions fluctuate suddenly and frequently, the portfolio holdings may change and this list is not indicative of future portfolio composition. These portfolio holdings are not intended to be and do not constitute recommendations that others buy, sell, or hold any of the securities listed. For more complete information on the Fund, call 1-800-575-1265 for a prospectus or visit www.bbhfunds.com. You should consider the Fund's investment objectives, risks, charges, and expenses carefully before you invest. Information about these and other important subjects is in the Fund's prospectus, which you should read carefully before investing. The BBH Funds are managed by a separately identifiable department within Brown Brothers Harriman & Co. Shares of the Fund are distributed by ALPS Distributors, Inc., located at 1290 Broadway, Suite 1100, Denver, CO 80203. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the Registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the Registrant's principal financial officer and principal executive officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the Registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no significant changes in the Registrant's internal controls over financial reporting or in other factors that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule30a-2(a) under the 1940 Act and Section302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) BBH TRUST /s/ Jean-Pierre Paquin By (Signature and Title)* Jean-Pierre Paquin President - Principal Executive Officer Date:March 30, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Jean-Pierre Paquin Jean-Pierre Paquin President - Principal Executive Officer Date: March 30, 2016 By (Signature and Title)* /s/ Charles H. Schreiber Charles H. Schreiber Treasurer - Principal Financial Officer Date:March 30, 2016 * Print name and title of each signing officer under his or her signature.
